          Case 3:20-cv-00058-DHB-BKE Document 20 Filed 12/10/20 Page 1 of 2


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF GEORGIA
                                     DUBLIN DIVISION                                      U.C.',

                                                                      *
DARRELL D. CROSS,                                                                         ^020 DEC i 0 P 4: 1 q
                                                                      *
           Plaintiff,                                                                     I..    \j-
                                                                                            c
                                                                                            'J   . 0; w      vJM.
                                                                      'k
           V.                                                                    CV 320-058
                                                                      ★
                                                                      k
KECIA DAVIDSON; COUNSELOR GORDON;
CORRECTIONS OFFICER BURKE; VIRGINA                                    *
                                                                      ●k
SMITH; CPT. SID ANDREWS; and
                                                                      k
SERGEANT LOCKETTE,
                                                                      k

           Defendants.




                                              ORDER



           On October 2, 2020, the United States Magistrate Judge entered

a Report and Recommendation                    ("R & R")         recommending that Plaintiff

Darrell          D.   Cross's      complaint be dismissed pursuant                        to the          three-

strike provision of the Prison Litigation Reform Act                                       ("PLRA") ,         28

U.S.C.          § 1915(g) .      Objections to the R & R were due by October 19,

2020.           This Court adopted the R &                 R ten days after this deadline

on October 29,            2020.      (Doc. No.     11. )        No objections had been filed.

           On    November     3,    2020,    the   Court        received          a   twenty-four           page
\\
     Emergence Morion to Appeal to District Court Judge de novo Review

      .          which had it been timely filed would have been considered

Plaintiff's objections to the R & R.                             Nevertheless,            the Court has

                                                           tr
carefully             reviewed     the      objections           to        the   extent    it      can      find

intelligible arguments and has determined that Plaintiff fails to
       Case 3:20-cv-00058-DHB-BKE Document 20 Filed 12/10/20 Page 2 of 2


rebut the Magistrate Judge's finding that              he   is subject to the

three-strike      provision.      To    the   extent   that   Plaintiff    seeks


leniency in the       application      of the three-strike     provision,    the

Court cannot do       so.    Accordingly,      Plaintiff's    emergency motion

filed on November 3, 2020 (doc. no. 13) is DENIED.

         Further, Plaintiff filed a Notice of Appeal on November 10,

2020, seeking to appeal the Court's Adoption Order of October 29,

2020.     Plaintiff also seeks to proceed on appeal in forma pauperis.

\\
     An appeal may not be taken in forma pauperis if the trial court

                                                                     r/
certifies in writing that it is not taken in good faith.                  See 28

U.S.C. § 1915(a)(3).        An appeal is not taken in good faith if it

is frivolous.       See Coppedge v. United States, 369 U.S. 438, 445

(1962).      Here, the Court can discern no non-frivolous issues to

raise on appeal; thus, the appeal has not been taken in good faith.

Plaintiff's motion to proceed in forma pauperis on appeal (doc.

no. 16) is DENIED.

        ORDER ENTERED at Augusta, Georgia this                    of December,

2020.




                                              UNITED STATES/DISTRICT JUDGE




                                         2
